

117 HR 4325 IH: Making Opportunities Reachable for Everyone Act
U.S. House of Representatives
2021-07-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4325IN THE HOUSE OF REPRESENTATIVESJuly 1, 2021Mrs. Murphy of Florida introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo require preference to be given to applicants for health profession opportunity grants under section 2008 of the Social Security Act who have certain kinds of business and community partners.1.Short titleThis Act may be cited as the Making Opportunities Reachable for Everyone Act or the MORE Act.2.Preference for health profession opportunity grant applicants who have certain kinds of business and community partnersSection 2008 of the Social Security Act (42 U.S.C. 1397g) is amended by redesignating subsections (c) and (d) as subsections (d) and (e), respectively, and inserting after subsection (b) the following:(c)Preference for grant applicants who have certain partnersIn considering applications for a grant under this section, the Secretary shall give preference to applications submitted by applicants who have business and community partners in each of the following categories:(1)State and local government agencies and social service providers;(2)institutions of higher education, and local workforce development boards established under section 107 of the Workforce Innovation and Opportunity Act; and(3)health care employers, labor unions, and labor-management partnerships..3.Effective dateThe amendments made by this Act shall take effect on October 1, 2021.